Holmes, J.
This is an action for deceit in representing that a house stood on a lot numbered 56 on a plan, whereas the house was on the next lot, 55. On cross-examination the plaintiff admitted that he had bought 55, and was compelled- to tell the price he paid, which is the matter excepted to. It is said that his answer shows that by this latter purchase he had nearly or wholly made good his loss, and that the fact was liable to prejudice him with the jury. At the time the question was asked, the relations of all the parties who had anything to do with the lots were disputed and uncertain, and considerable latitude of cross-examination was proper to be allowed. What the answer would be was unknown. The judge stated expressly, that if, as turned out to be the fact, the plaintiff’s purchase was a matter entirely between him and the third person who made the deed, his having made a good bargain would not help the defendants. Thus, by'the very conditions on which the evidence was admitted, the jury were told to disregard it in the event which happened. We must assume that they followed the instruction. Sullivan v. Lowell & Dracut Street Railway, 162 Mass. 536, 538. See Oak Island Hotel Co. v. Oak Island Grove Co. 165 Mass. 260.

*160


*161It is unnecessary to inquire how the plaintiff could profit by a new trial in view of the defendants’ admitted belief that their representation was true, and the decision in Nash v. Minnesota Title Ins. & Trust Co. 168 Mass. 574, because we are of opinion that the exceptions disclose no ground for a new trial.

Exceptions overruled.